Citation Nr: 1822770	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-34 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1969 to November 1971, and from August 1972 to June 1975, including service in the Republic of Vietnam.  He was the recipient of the Bronze Star Medal and the Army Commendation Medal.  He died in September 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 determination of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied entitlement to:  (1) dependency and indemnity compensation (DIC), under 38 U.S.C. § 1318; (2) service connection for the cause of the Veteran's death; (3) death pension; (4) accrued benefits; and (5) service-connected burial benefits.  

A timely Notice of Disagreement (NOD) was received in April 2013 on which the appellant stated that she disagreed with the March 2013 determination.  She elaborated that she believed that VA erroneously denied her claim for DIC benefits.

VA sent the appellant a clarification letter in September 2013, asking her to clarify the decision or decisions with which she disagreed:  (1) VA death pension; (2) entitlement to DIC compensation under service-connected death; (3) entitlement to DIC under 38 U.S.C. § 1318; (4) burial benefits; and/or (5) accrued benefits.

The appellant's response was received in September 2013, in which she stated that she disagreed with the decision regarding entitlement to DIC compensation based on a service-connected death.

Accordingly, in November 2013, the RO issued a Statement of the Case (SOC) addressing the issue of entitlement to service connection for cause of death.  The appellant's timely substantive appeal (VA Form 9) was received in December 2013 on which she again stated that she wished to appeal the denial of service connection for cause of death.  The June 2014 VA Form 8 Certification of Appeal lists only the issue of entitlement to service connection for cause of death.

The Board notes that in an informal hearing presentation received in March 2017, the appellant's representative listed the issues of (1) entitlement to service connection for cause of death; (2) entitlement to death pension; and (3) entitlement to accrued benefits.  Given the procedural history of this case, however, the only issue over which the Board has jurisdiction is the issue of entitlement to service connection for the cause of the Veteran's death.  It appears that the inclusion of the latter two issues in the March 2017 informal hearing presentation was a clerical error, as a subsequent March 2018 informal hearing presentation from the appellant's representative lists only the issue of entitlement to service connection for the Veteran's death, consistent with the procedural history of this case. 

In November 2017, the Board solicited a medical expert opinion from a VA orthopedist in connection with the appeal.  See VHA Directive 2010-044, dated September 29, 2010; 38 U.S.C. §§ 5103A, 7109 (2012); 38 C.F.R. § 20.901 (2017).  That opinion was rendered in December 2017 and received in January 2018.  In January 2018, a copy of the medical opinion was provided to the appellant; and she was offered the opportunity to present additional evidence or argument in accordance with 38 C.F.R. § 20.903.  In February 2018, the appellant stated that she had no more evidence to submit.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran died in September 2012.  The cause of his death was cardiac arrest due to blood clot.

3.  The most probative evidence establishes that the Veteran's fatal cardiac arrest due to blood clot was not related to ischemic heart disease.  

4.  The Veteran's fatal cardiac arrest due to blood clot did not manifest during service; and such was not related to his active service or any incident therein, to include presumed exposure to Agent Orange, or to any service-connected disability.

5.  A service-connected disability, to include PTSD, fracture of the right distal tibia and fibula, left ankle disability, right distal peroneal neuropathy, and lumbar spine DJD, did not cause or contribute materially or substantially to the Veteran's death, combine with another disorder to cause his death, or aid or lend assistance to his death.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Dependency and indemnity compensation (DIC) is awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C. § 1310.  To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

	A.  Evidence

It is undisputed that the cause of the Veteran's September 2012 death was cardiac arrest due to a blood clot.  At the time of his death, he was service-connected for posttraumatic stress disorder (PTSD), fracture of the right distal tibia and fibula, a left ankle disability, right distal peroneal neuropathy, and lumbar spine degenerative joint disease (DJD).  His combined evaluation was 80 percent, effective November 17, 2004.  He was in receipt of a total rating based on individual unemployability due to service-connected disability (TDIU), effective July 20, 2007.  

As noted above in the INTRODUCTION, the appellant served in the Republic of Vietnam.  Thus, his exposure to herbicide agents is legally presumed.

Service treatment records are negative for complaints, observations, or treatment regarding a heart disability, blood clots or cardiac arrest.  On his February 1975 Report of Medical History, the appellant denied having, or having had, palpitation or pounding heart, heart trouble, and high or low blood pressure.  

In pertinent part, the post service record on appeal includes an April 2004 clinical note stating that the Veteran smoked 1.5 packs of cigarettes per day since the age of 15.  He worked as a paint salesman and worked around dust and paint fumes.  However, he had not worked around asbestos or anything else dangerous.  He reported a sharp chest pain at rest, which was relieved with Nexium or antacids.

A July 2004 clinical note states that the Veteran had quit smoking within the past two months.  A September 2004 clinical note states that the Veteran had been nervous, depressed, and had experienced nightmares and flashbacks off and on since his return from Vietnam in 1970.  Alcohol abuse was in remission since November 2003.  A November 2007 clinical note states that the Veteran denied a history of congestive heart failure.

A December 2008 clinical note states that left ventricular function testing noted small left ventricle, normal left ventricle mass, no segmental abnormalities in areas visualized, and normal global function.  Ejection fraction was 53 percent (biplane Simpson).  With respect to right heart function, right ventricle size was at the upper limits of normal and there was normal global function.

A February 2012 clinical note states that the Veteran denied having, or having had, any heart problems.  A May 2012 clinical note states that the Veteran had a breathing-related sleep disorder.

A September 2012 emergency note states that the Veteran was walking when he experienced acute shortness of breath and dizziness, and may have fainted.  The onset was sudden and the problem occurred rarely.  The problem was noted to have been resolved and that it was mild.  It was noted that the Veteran smoked cigarettes daily and did not drink alcohol.

A September 2012 ECG was abnormal.  Anteroseptal infarction could not be ruled out.  An imaging study of the chest was taken due to shortness of breath.  Cardiac silhouette was normal in size.  Lungs showed mild, chronic interstitial thickening with focal consolidation or effusion.  There was no pneumothorax.  The impression was that no acute process was seen.

The appellant's death certificate states that he died in September 2012 of cardiac arrest due to blood clot.

A December 2017 VHA medical expert opinion was obtained from Dr. D.V.S., Fellow of the American College of Cardiology and cardiovascular consultant, and Dr. T.S., Doctor of Osteopathy and staff physician.  The Veteran's medical records from the date of his death were reviewed.  Dr. D.V.S. and Dr. T.S. opined that it was less likely than not that the Veteran's blood clot, which caused his fatal cardiac arrest, was related to ischemic heart disease.  The Veteran was seen in the emergency room for acute onset of shortness of breath, probable syncope, and an ankle fracture.  Testing included negative cardiac biomarkers (troponin), an elevated d-dimer, and an ECG which did not show an acute myocardial infarction.  However, the ECG did show an abnormality seen frequently with a pulmonary embolism, a S1/Q3 pattern.  Given the presentation of sudden onset of shortness of breath and syncope (fainting), associated with an elevated d-dimer and the S1/Q3 pattern on the ECG, the most likely diagnosis leading to death was pulmonary embolism.  Such is unrelated to ischemic heart disease.  Dr. D.V.S. and Dr. T.S. explained that current medical and scientific literature does not support an association between herbicide exposure and the development of blood clots 30 to 40 years following such exposure.

Dr. D.V.S. and Dr. T.S. also opined that it was less likely than not that the Veteran's blood clot which caused cardiac arrest was caused or aggravated by any service-connected disability or disabilities.  It was explained that the Veteran's service-connected joint disorders would not cause or aggravate blood clots because he was ambulatory.  PTSD would not cause or aggravate blood clots because current medical and scientific literature does not support PTSD being able to cause or affect the viscosity of blood; and pathophysiology would not cause PTSD to aggravate existing blood clots.  With respect to the VA webpage which notes a study suggesting a possible association of cardiomyopathy and PTSD, Dr. D.V.S. and Dr. T.S. explained that association is not the same as causation.  Current medical and scientific literature does not support PTSD causing cardiomyopathy.  In any event, there was no objective evidence of cardiomyopathy at or near the time of the Veteran's death.

	B.  Entitlement to Service Connection for Cause of Death

Upon weighing the evidence of record, the Board finds that the preponderance of the evidence is against the award of service connection for cause of death.

Although exposure to herbicide agents has been conceded due to the Veteran's service in the Republic of Vietnam, a blood clot is not a presumptive disability listed under 38 C.F.R. § 3.309(e) with respect to exposure to herbicide agents.  Moreover, although a presumption of service connection is warranted for ischemic heart disease, the clinical evidence in this case establishes that the cause of the Veteran's death was not due to ischemic heart disease.  Thus, the presumptive regulations do not provide a basis upon which to grant the claim.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Although the presumptive provisions do no avail the appellant, the Board has also considered if service connection for the cause of the Veteran's death can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As discussed above, however, the medical opinion obtained in this case establishes that a disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

As set forth above, in December 2017, VA obtained a medical opinion in this case which indicates that there is no association between the blood clots which caused the Veteran's death and in-service herbicide exposure.  The opinon further establishes that it is less likely than not that the Veteran's blood clot which caused his cardiac arrest was caused or aggravated by any service-connected disability or disabilities.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

After considering these factors, the Board concludes that the December 2017 VHA medical expert opinion is entitled to great probative weight because it is based on a thorough review of the relevant evidence of record, addresses direct and secondary service connection as well as aggravation, and includes a full explanation for the bases for the opinions offered, including the relevant evidence of record.  Moreover, there is no competent medical opinion to the contrary.

In her substantive appeal, received in December 2013, the appellant stated that she believed the Veteran's service-connected PTSD was a factor in his death from cardiac arrest due to a blood clot.  She stated that psychological disorders can contribute to cardiac events.  

The Board has carefully considered the appellant's contentions but find that they do not provide a basis upon which to grant the claim.  While laypersons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The appellant in this case is not competent to determine the cause of the Veteran's death because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the VHA expert medical opinion to be of greater probative weight than the appellant's lay assertions as to the etiology of the Veteran's blood clot which resulted in cardiac arrest.  

Although the Board recognizes the Veteran's honorable service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence discussed above, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


